Name: Commission Delegated Regulation (EU) 2015/895 of 2 February 2015 supplementing Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund as regards transitional provisions
 Type: Delegated Regulation
 Subject Matter: fisheries;  EU finance;  economic policy;  economic geography;  European construction;  international law;  documentation
 Date Published: nan

 12.6.2015 EN Official Journal of the European Union L 147/1 COMMISSION DELEGATED REGULATION (EU) 2015/895 of 2 February 2015 supplementing Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund as regards transitional provisions THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), and in particular Article 129(1) thereof, Whereas: (1) Article 129 of Regulation (EU) No 508/2014 provides for the possibility to establish the conditions under which support approved by the Commission under Council Regulations (EC) No 861/2006 (2), (EC) No 1198/2006 (3) and (EC) No 791/2007 (4) and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (5) may be integrated into support provided for under Regulation (EU) No 508/2014, including for technical assistance and for the ex post evaluations. (2) Provisions for the transition from support under Regulation (EC) No 1198/2006 to support under Regulation (EU) No 508/2014 should be adopted. The ex post evaluation of the programmes funded under the European Fisheries Fund (EFF) will provide key information to support the strategic report for the coming programming period, as referred to in Article 53(2) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (6). This information will also feed into the impact assessment which will help prepare the new regulatory framework for the ESI Funds in the post-2020 period. (3) In light of the above, this Regulation should adjust the dates for the completion of the ex post evaluation of the programmes to take account of the fact that the deadline set in Article 50(3) of Regulation (EC) No 1198/2006 is not compatible with a comprehensive ex post evaluation exercise, since it will not be possible for an evaluator to examine the impact of the programmes in relation to the objectives when commitments and payments are still ongoing. Indeed, in accordance with Article 55(1) of Regulation (EC) No 1198/2006, the period of eligibility of expenditure under the EFF lasts until 31 December 2015, and therefore payments by and to beneficiaries in accordance with Article 55(1) and (7) of that Regulation can be made until that date. Furthermore, the last application for payment can be sent by the Member States to the Commission until 31 March 2017, in accordance with Article 86(1)(a) of Regulation (EC) No 1198/2006. (4) This Regulation should also clarify that it is not necessary for Member States to provide to the Commission the annual report referred to in Article 67 of Regulation (EC) No 1198/2006 by 30 June 2016 since the information contained in that report will not arrive in time for its inclusion in the ex post evaluation report referred to in Article 50(3) of Regulation (EC) No 1198/2006. Once sent to the Commission by Member States in June 2016, that report will need to be approved before being examined and integrated in the ex post evaluation by 31 December 2016. Furthermore, that information will be included in the final report referred to in that Article, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation shall apply to the ex post evaluation of operational programmes and to the annual report to be sent by Member States as provided for in Regulation (EC) No 1198/2006. Article 2 Ex post evaluation The ex post evaluation referred to in Article 50(3) of Regulation (EC) No 1198/2006 shall be completed by the Commission by 31 December 2016. Article 3 Annual implementation report In the year 2016 the Member States shall not be required to send the annual report on the implementation of the operational programme provided for in Article 67(1) of Regulation (EC) No 1198/2006. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 149, 20.5.2014, p. 1. (2) Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (OJ L 160, 14.6.2006, p. 1). (3) Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (OJ L 223, 15.8.2006, p. 1). (4) Council Regulation (EC) No 791/2007 of 21 May 2007 introducing a scheme to compensate for the additional costs incurred in the marketing of certain fishery products from the outermost regions the Azores, Madeira, the Canary Islands, French Guiana and RÃ ©union (OJ L 176, 6.7.2007, p. 1). (5) Regulation (EU) No 1255/2011 of the European Parliament and of the Council of 30 November 2011 establishing a Programme to support the further development of an Integrated Maritime Policy (OJ L 321, 5.12.2011, p. 1). (6) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320).